Citation Nr: 1544274	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-38 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to May 1956.  

This matter comes before the Board of Veterans' Appeals on appeal from a July 2013 rating decision of the Wichita, Kansas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a lung disorder (asbestosis) to include as due to asbestos exposure.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts, in essence, that he has a lung disorder, claimed as asbestosis, due to his exposure to asbestos during service.  He maintains that he was a radio man in the Army, and that he slept in barracks and worked in buildings that were covered with asbestos.  He stated that this was while he was stationed in Manheim, Germany.  

At the outset, it is important to note that the Veteran's service  records are unavailable.  In response to the request for his service records, in July 2013, the National Personnel Records Center (NPRC) indicated that these records were "fire related," meaning that they were most likely destroyed in a fire that occurred at the NPRC in St. Louis, Missouri, in July 1973.  The Board notes when service records are lost or missing, VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, because the Veteran's service records are not available, VA has a heightened duty to assist in the present case.  

The Veteran's VA medical records indicate in April 1999, that the Veteran had some exposure working with silica and asbestos, and working with boilers.  The record did not explain wherein the Veteran was exposed to these products.  He also had a chest x-ray showing pleural plaques suggestive of pleural asbestosis.  In February 2014, a CT scan showed asbestos-related pleural plaques.  It was also noted that he was never exposed to tobacco, never smoked, but was exposed to asbestos in service, according to the history provided by the Veteran.  The history indicated that he was a maintenance worker and also worked with air conditioning units.  He also stated in a February 2014 letter to VA, that he was a radio operator and repairman in service, his work station was in the basement of a building where he was exposed to horizontal piping that was possibly covered with asbestos.  He stated he lived in D. Sullivan Barracks while stationed with the 62nd AAA, close to Manheim, Germany, from 1954 to 1956.  He submitted photographs in connection with the claim, showing the piping in the building.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's Veterans Benefits Management System (VBMS) file any additional medical treatment records, from VA or otherwise, that may have come into existence since the time the VBMS file was last updated by the AOJ.  The AOJ should inform the Veteran if he has any other evidence, such as buddy statements from those who knew him in service, or family statements as to the onset of his lung disorder due to asbestos exposure, any work-related examinations regarding his lung disorder, or any other medical evidence as to the etiology of his disorder, he should submit that evidence to the AOJ. The AOJ should also obtain from the Veteran a history of his possible exposure to asbestos, including information of his places of employment inservice and after service and the type of work he performed.  The  AOJ should contact the NPRC, Archives, or any other appropriate Federal agency, and attempt to determine if there is any record of asbestos use or asbestos removal in Sullivan Barracks, close to Manheim, Germany, in 1954 to 1956.  If the Veteran needs assistance in obtaining medical records, he should provide the AOJ with the names and addresses of the medical providers, and forms providing for the release of such information should be forwarded to the Veteran for his signature.   
 
2.  Following completion of the above, the AOJ shall schedule a VA pulmonary examination so as to assess the nature and etiology of any currently diagnosed or previously demonstrated lung disorder due to asbestos exposure, to include asbestosis.  The VBMS file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  The examiner should obtain a detailed history from the Veteran regarding the presence of asbestos in his environment during service, as well as any asbestosis removal during this time period, as well as following service.

The examiner should indicate whether it is at least as likely as not (a 50 percent probability or greater) that any lung disorder the Veteran has is related to his military service to include exposure to asbestos.  The examiner must address the Veteran's contentions that he has asbestos related lung disease as a result of service, specifically, from pipes in his place of service employment and/or the barracks where he lived.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  Following completion of the above, the claim should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

